Citation Nr: 0006862	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from February 1942 to July 
1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September  1998 decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim of entitlement to 
service connection for bilateral pes planus.  


FINDINGS OF FACT

1.  In a rating decision dated in June 1976, the RO denied 
entitlement to service connection for bilateral pes planus.  
The RO notified the appellant of that decision by letter in 
July 1976.  The appellant did not file an appeal within one 
year.  

2.  The evidence added to the record since the prior final 
denial includes medical records, personal hearing testimony 
and statements in support of the claim; the additional 
evidence is duplicative or cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and it does not 
provide a more complete picture of the circumstances 
surrounding the origin of the claimed injury or disability.  


CONCLUSION OF LAW

The unappealed June 1976 rating decision denying entitlement 
to service connection for bilateral pes planus is final.  
Evidence submitted since that rating decision is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1976, the RO denied the appellant's claim for service 
connection for bilateral pes planus.  In September 1998, the 
RO denied the appellant's request to reopen the claim.

The following evidence was on file at the time of the June 
1976 rating decision.  

The service entrance examination report, dated in February 
1942, shows the appellant's musculoskeletal system and feet 
were normal.  No defects or abnormalities were noted.  

Service medical records show that in May 1942 the appellant 
was diagnosed with 3rd degree symptomatic bilateral pes 
planus.  A hospital transfer slip, dated June 2, 1942, 
indicates that the appellant had 2nd degree pes planus.  A 
hospital record, dated the same day, shows the appellant had 
pes planus, bilateral, 3rd degree, symptomatic.  The 
examination report lists the cause as undetermined.  It was 
noted that the condition existed prior to service.  Hospital 
records, dated in June 1942, show that the appellant reported 
a three-month history of pain in the mid portion of both feet 
after walking in excess of one mile.  The examiner noted by 
history that the appellant had been refused admittance into 
the Navy in February 1942 because of flat fleet and reported 
that he had had problems with flat feet for "as long as he 
could remember."  Physical examination in June 1942 revealed 
3rd degree bilateral pes planus, which did not accommodate 
when raising on toes.  A bedside note, dated that same day, 
shows 2nd degree pes planus.  The appellant was instructed to 
procure arch supports for his shoes and to exercise to 
strengthen his feet.

Service medical records, dated in December 1942, show the 
appellant had pes planus, 3rd degree, bilateral, along the 
medial borders.  The record reflects that he had been given 
arch supports at Camp Chaffee, which reportedly did not 
improve the condition.  


Service medical records, dated in May 1943, show the 
appellant complained of pain in his feet, bilaterally as a 
result of jumping up and down outside, barefooted.  A callus 
was noted on the ball of the left foot.  A subsequent report, 
dated that same month, shows the appellant complained that 
since service he had had constant pain in the arches of both 
feet when walking.  Physical examination revealed bilateral 
pes planus with pronation of both feet.  Elevation of the 
inner border of the heels was recommended.  In a consultation 
report, dated in June 1943, the appellant was diagnosed with 
pes planus, 3rd degree, bilateral, with valgus deformity of 
the right foot.  He complained of pain in the feet since 
entering service.  Long arch supports with elevation to the 
right heel were recommended.  A bones and joints examination 
later that month showed 2nd degree pes planus.  

The appellant was hospitalized in June 1943 at Brooke General 
Hospital to determine his mental status, a report of which 
indicates that he should be discharged from service on the 
basis of habits or traits of character.  The report of a July 
1943 physical examination performed at Brooke General 
Hospital includes a declaration signed by the appellant, 
indicating that he had no reason to believe that he was 
suffering from the effects of any wound, injury or disease or 
that he had any disability whether or not it was incurred in 
service.  A general physical examination was described as 
normal as were his "organs of locomotion."  The only 
diagnosis was regarding intellectual limitation.  

The evidence previously on file also included a VA 
examination report, dated in May 1976, which reflects the 
appellant's reported history of foot and leg trouble while in 
service.  On examination, the appellant reported that he 
could walk on his heels and on his toes, but couldn't stand 
on his feet for prolonged periods.  The diagnosis was 
bilateral foot trouble, pes planus.  

In a rating decision dated in June 1976, the RO denied the 
appellant's claim for service connection for bilateral pes 
planus based on a finding that the appellant began 
complaining of his feet a few months after entering service, 
there was no evidence of a foot injury during service, and 
the "organs of locomotion" were found to be normal on the 
separation examination.  The RO notified the appellant of 
that decision in a letter, dated in July 1976.  The appellant 
did not file an appeal within one year.  That decision is 
final based on the evidence of record at that time. 

In September 1998, the appellant filed his application to 
reopen the previous claim of service connection for bilateral 
pes planus.  The RO advised him of the prior unappealed 
rating decision and that he had to submit new evidence to 
reopen his claim.  He did not identify or submit any 
additional evidence but filed a notice of disagreement.  A 
Statement of the Case was issued and in November 1998, and 
the appellant filed a timely substantive appeal.  

In January 1999, the appellant submitted copies of VA and 
private outpatient treatment records, and testified at a 
hearing before a hearing officer at the RO.    

The treatment records provided by the appellant are dated 
from September to December 1998 and show a history of 
peripheral vascular disease, status post bilateral lower 
extremity bypass procedure.  They reflect that the 
appellant's lower extremities were examined but the records 
do not mention pes planus.  The private report notes that the 
appellant walked eight blocks eight to ten times a day for 
exercise and that his medical history was significant for 
peripheral vascular disease and a question of asbestosis.  
Included among the records is a VA outpatient record dated 
December 31, 1998 (about which the appellant testified at his 
hearing). 

At his January 1999 personal hearing, the appellant testified 
that prior to service in the Army, the Navy had rejected him 
because he had flat feet.  The appellant alleged that the 
Army entrance examination was not thorough.  He claimed that 
27 to 28 days after entering service, he began having 
problems with his feet because he was given the wrong size 
boots in which he had to march and hike for long distances.  
He claimed that while arch supports were recommended by an 
in-service examiner, none were provided.  He further 
testified that, after service, he was treated by many 
doctors, including one who has been deceased for many years.  
The appellant stated that he currently wears arch supports in 
his shoes.  Transcript.  (Additional testimony will be 
referenced in the analysis below.)

Criteria

The unappealed June 1976 rating decision that denied 
entitlement to service connection for bilateral pes planus is 
final.  38 U.S.C. § 4005(c) (1970);  38 C.F.R. § 19.153 
(1974) (currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999)).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If the Board determines that 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).

Analysis

The question to be addressed is whether the appellant has 
submitted new and material evidence to reopen his claim of 
service connection for bilateral pes planus.  While the 
additional medical records and statements submitted as well 
as the testimony provided by the appellant at the hearing, 
are new, insofar as the they were not of record at the time 
of the prior rating decision, they are either cumulative of 
information previously of record or do not bear directly and 
substantially upon the specific matter under consideration.  

The outpatient treatment records, dated in 1998, show a 
history of peripheral vascular disease, but they do not even 
mention pes planus nor do they refer to any foot problems 
during the appellant's active service.  Inasmuch as the 
specific matter under consideration is whether a foot 
disorder (pes planus) was incurred or aggravated during 
active service, this evidence clearly is irrelevant.

Argument and testimony at the appellant's hearing was to the 
effect that he had been rejected by the Navy because of his 
feet prior to serving with the Army and that he had various 
foot problems while in the Army.  Although the representative 
questioned why, when the appellant went AWOL during service, 
he was not charged with desertion, the Board can not answer 
that question.  Moreover, the suggestion that it was because 
the Army knew of the appellant's foot problems and thus chose 
to treat him leniently is only speculation.  To impute 
motives to the Army personnel in charge of the appellant 
almost 60 years ago would be nothing but conjecture and not a 
basis for reopening the claim.  

The appellant's testified as to conversations which he 
purportedly had with Army medical personnel regarding his 
feet, but his testimony of what he purportedly was told by a 
doctor or other medical professional over 50 years ago is not 
competent medical evidence and in that regard does not 
warrant reopening the claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Although it was suggested at the hearing 
that the appellant was given an early discharge because of 
his feet, that suggestion is also no more than speculation, 
especially since the service medical records, which were on 
file at the time of the unappealed rating decision, clearly 
tend to show that the appellant was discharged due to 
intellectual limitations and/or behavioral traits.  In that 
regard, he was examined at Brooke General Hospital in about 
July 1943 and was found to have only one defect, which was 
totally unrelated to his feet.  The information contained in 
the statements and testimony regarding in-service medical 
treatment for the appellant's bilateral pes planus is 
cumulative of information contained in the evidence 
considered at the time of the June 1976 rating decision or is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, this evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

The Board notes that the appellant alleges that his bilateral 
pes planus was aggravated in service; however, he has 
presented no medial evidence supporting that allegation and, 
in, fact, has presented no competent evidence that he 
currently has flat feet.  There is additional evidence 
pertaining to the lower extremities but it shows vascular 
disease, which has not been linked to pes planus or to 
service by competent evidence or opinion.  Finally, the 
appellant has not identified any additional, available 
evidence that would be relevant to his claim.  

In summary, the additional evidence does not include any 
competent (medical) evidence showing that the appellant's 
bilateral pes planus is related to service in that it had its 
onset in service or, if preexisting service, underwent a 
permanent increase in the underlying disability therein.  
Therefore, as no new and material evidence has been provided 
since the final disallowance of the appellant's claim, the 
Board finds that the claim has not been successfully 
reopened.


ORDER

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

